                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

NATIONAL CONTINENTAL                          )
INSURANCE CO.,                                )
                                              )
                   Plaintiff,                 )
                                              )
                                              )            17-cv-2607
      v.                                      )
                                              )
                                              )
NIKOLA VUKOVIC, AAA FREIGHT                   )
INC., AND MILJAN RANCIC,                      )
                                              )
                   Defendants.                )


                           MEMORANDUM OPINION

CHARLES P. KOCORAS, District Judge:

      Plaintiff National Continental Insurance Company (“NCIC”) brought this

declaratory judgment action against Defendants Nikola Vukovic (“Vukovic”), AAA

Freight Incorporated (“AAA”), and Miljan Rancic (“Rancic”) (collectively,

“Defendants”), seeking a determination that NCIC has no duty to defend or indemnify

the Defendants in a personal injury lawsuit in the Circuit Court of Cook County styled

Nikola Vukovic v. Miljan Rancic and AAA Freight, Inc., et al., Case No. 2016 L 009810

(the “Underlying Lawsuit”). Before the Court are the parties’ cross-motions for

summary judgment. For the following reasons, the Defendants’ motion is granted in

part and denied in part. NCIC’s motion is denied.
                                               Background

        The following facts taken from the record are undisputed, except where

otherwise noted.

        A.       The Relevant Parties

        NCIC is the insurer for                       MBDP007 Transportation, Inc. (“MBD

Transportation”), a trucking business engaged in the freight transportation industry.

Mario Konstadinovic (“Mario”)1 is an independent contractor and owner of MBD

Transportation. AAA is a federal motor carrier and trucking company that provides

long-haul trucking services. Antonije Kiljevic (“Kiljevic”) is the president of AAA. At

all relevant times, Rancic worked for MBD Transportation as an independent contractor

and provided services to AAA per the Contractor’s Lease Agreement (the

“Agreement”). Vukovic was a driver and held a temporary commercial driver’s license.

Vukovic’s legal status is one of the main issues in the case.

        B.       The Relationship Between MBD Transportation and AAA

        MBD Transportation entered into the Agreement with AAA, agreeing to provide

AAA with certain equipment and qualified drivers for truck-hauling services. In

pertinent part, the Agreement stated:

                1.    The parties intend by this Lease or relationship of [AAA]
          and [MBD TRANSPORTATION] and not that of employer and
          employee. Neither the [MBD TRANSPORTATION] nor its agents are
          to be considered employees of the Lease at any time, for any purpose.


1
 The pleadings indicate that multiple attempts to locate and serve Mario were made. However, upon information and
belief, Mario appears to no longer be in the country.

                                                       2
              2.     [MBD TRANSPORTATION] shall operate equipment
         covered by the Agreement or furnish sufficient employees to operate
         said equipment.          Any employees furnished by [MBD
         TRANSPORTATION] shall be his employees, shall be hired, directed,
         paid, and controlled solely by [MBD TRANSPORTATION]. [MBD
         TRANSPORTATION] represents that any employees furnished by him
         are competent, reliable, physically fit and are familiar with State and
         Federal motor carrier safety rules, laws, and regulations.2

        The Agreement further explained that “[MBD TRANSPORTATION] was solely

responsible for the payment of all wages, payroll taxes, and workman’s compensation

insurance for the drivers,” as well as requiring AAA to “maintain Public Liability

Insurance for the leased vehicles.”

        C.      Allegations Giving Rise to the Current Lawsuit

        In August of 2015, AAA and MBD Transportation agreed that MBD

Transportation would perform a trip consisting of the following routes: (1) Chicago to

Texas; (2) Texas to Colorado; (3) Colorado to Oregon; (4) Oregon to Washington;

(5)Washington to Idaho; and (6) Idaho to Indiana (the “Subject Trip”). The Subject

Trip was within the purview of the Agreement.

        Rancic was hired to be the driver on the Subject Trip with Vukovic scheduled to

accompany Rancic as a “trainee and passenger.” On August 31, 2015, Rancic was

driving in Idaho with Vukovic as his passenger. Vukovic alleges that on this day Rancic

negligently lost control of the vehicle, causing it to turn over and fall down a hill.

Vukovic suffered a brain injury and required multiple surgeries.


2
 The Agreement unambiguously asserts MBD Transportation as the independent contractor and AAA as the
Carrier.

                                                    3
       On April 5, 2017, Vukovic filed the Underlying lawsuit against Rancic and AAA.

In his two-count complaint, Vukovic alleges that he was an “authorized passenger” in

the vehicle Rancic operated and had permission from both Rancic and AAA to

participate in the Subject Trip. The complaint seeks damages against both Rancic and

AAA.

       The parties do not dispute that on the Subject Trip, Vukovic served as an

independent contractor under the purview of the Agreement. However, the parties offer

differing accounts as to Vukovic’s role.

       The Defendants contend that Vukovic was merely a “trainee” and as such, was

not paid by NCIC nor had any expectation of getting paid. Rancic explains that MBD

Transportation requested him to drive West because Vukovic had to accomplish

something in Washington and that MBD Transportation’s president offered a load

towards Spokane, Washington, where Vukovic and Rancic coincidentally each

maintained residences. According to Rancic, Vukovic was not his “co-driver” and

failed to maintain a log book. Rancic testified that he had previously taken this route

and did not need Vukovic to complete the Subject Trip. AAA’s President, Antonije

Ketjevic, testified that AAA did not provide worker’s compensation to either Rancic

nor Vukovic and that he was unable to terminate either Vukovic or Rancic because each

were independent contractors.

       NCIC explains that although Rancic was training Vukovic, Vukovic operated as

a team-driver to Rancic and performed various tasks that benefited AAA. NCIC alleges

                                           4
that Vukovic drove for three hours on the Subject Trip and assisted Rancic as a

“spotter.” NCIC also claims that Mario paid Vukovic for his assistance and provided

Vukovic with food, cigarettes, and water.

      On April 24, 2018, the Defendants filed a summary judgment motion seeking a

determination that NCIC has a duty to defend and indemnify the Defendants in the

Underlying Lawsuit. NCIC brings this declaratory judgment against the Defendants,

seeking a determination that it has no duty to defend or indemnify the Defendants in

the Underlying Lawsuit.

      D.     Relationship Between NCIC & AAA as Insurer/Insured

       On April 9, 2015, NCIC issued an insurance policy numbered CIL 000-5276-

678-5 (the “Policy”) to AAA with effective dates of April 9, 2015 to April 9, 2016.

             I.    The Policy

      The Policy provides the following liability coverage to AAA:

            We will pay sums an “insured” legally must pay as damages
       because of “bodily injury” or “property damage” to which this
       insurance applies, caused by an “accident” and resulting from the
       ownership, maintenance or use of a covered “auto.”
       The Policy contains the following definitions:

            “Bodily injury” means bodily injury, sickness or disease sustained
       by a person including death resulting from any of these.

            “Employee” includes a “leased worker.” “Employee” does not
       include a “temporary worker.”

            “Leased worker” means a person leased to you by a labor leasing
       firm under an agreement between you and the labor leasing firm to


                                            5
        perform duties related to the conduct of your business.          “Leased
        worker” does not apply to “temporary worker.”

             “Temporary worker” means a person who is furnished to you to
        substitute for a permanent “employee” on leave or to meet seasonal or
        short-term workload conditions.

      II.    Exclusion Policies

      The Policy contains two exclusions. First, the “Fellow Employee” exclusion

provides, in relevant part, that the Policy excludes from coverage bodily injury to any

“fellow ‘employee’ of the ‘insured’ arising out of and in the course of the fellow

‘employee’s’ employment or while performing duties related to the conduct of your

business.”

      Second, the “Employee Indemnification and Employer’s Liability” exclusion

provides that the Policy does not cover bodily injury to an “‘employee’ of the ‘insured’

arising out of and in the course of (1) Employment by the ‘insured’; or (2) Performing

the duties related to the conduct of the ‘insured’s’ business.”

      The Policy includes a federally mandated endorsement, MCS-90 Endorsement,

which states that the “insurance policy to which the endorsement is attached provides

automobile liability insurance and is amended to assure compliance by the insured,

within the limits stated herein, as a motor carrier of property, with Sections 29 and 30

of the Motor Carrier Act of 1980 and the rules and regulations of the Federal Motor

Carrier Safety Administration (FMCSA).” The MCS-90 Endorsement also explicitly

states that “all terms, conditions, and limitations in the policy to which the endorsement


                                            6
is attached shall remain in full force and effect as binding between the insured and the

company.”

                                LEGAL STANDARD

      In considering a motion for summary judgment, the Court construes all facts and

draws all reasonable inferences in favor of the non-movant. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986). Summary judgment is appropriate “if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine issue of

material fact arises where a reasonable jury could find, based on the evidence of record,

in favor of the non-movant. Anderson, 477 U.S. at 248. In ruling on a motion for

summary judgment, the Court considers the “record as a whole.” Morgan v. Harris

Trust & Sav. Bank of Chi., 867 F.2d 1023, 1026 (7th Cir. 1989).

                                     DISCUSSION

A.    Illinois Law Applies

      As an initial matter, there is a choice of law issue to resolve. In diversity cases,

federal courts apply federal procedural law and state substantive law. Allen v. Cedar

Real Estate Grp., LLP, 236 F.3d 374, 380 (7th Cir. 2001) (citing Erie R.R. v. Tompkins,

304 U.S. 64, 78 (1938)). “Questions of insurance-policy interpretation are substantive.”

Natl. Am. Ins. Co. v. Artisan and Truckers Cas. Co., 796 F.3d 717, 723 (7th Cir. 2015).

Here, the parties agree that Illinois law applies in this case, and there is no reason for

the Court to conclude otherwise.

                                            7
      Under Illinois law, if policy provisions “are clear and unambiguous there is no

need for construction and the provisions will be applied as written.” Wehrle v. Cin. Ins.

Co., 719 F.3d 840, 843 (7th Cir. 2013) (quoting U.S. Fire Ins. Co. v. Schnackenberg,

429 N.E.2d 1203, 1205 (Ill. 1981)). The provisions in a “clear and unambiguous”

policy “must be given their plain, ordinary, and popular meaning, and the policy will

be applied as written, unless it contravenes public policy.” Id. (quoting Rich v.

Principal Life Ins. Co., 875 N.E.2d 1082, 1090 (Ill. 2007)).

I.    Allegations of Bodily Injury Under the Policy

      The Defendants contend that the Underlying Lawsuit triggered NCIC’s duty to

defend or indemnify because they alleged “bodily injury” caused by an auto accident.

The Defendants argue that although Vukovic was an independent contractor on the

Subject Trip, Vukovic was not an “employee” as defined by the subject policy and

therefore not subject to the policy’s employee exclusions.

      NCIC claims it has no duty to defend or indemnify the Underlying Lawsuit and

presents two distinct argument as to why Vukovic is an employee under the Subject

Policy.   First, NCIC contends that Vukovic qualifies as a “statutory employee” as

defined by the Federal Motor Carrier Safety Regulations (“FMCSR”). NCIC argues

that this broader definition is applicable to the instant cause because the Subject Policy

fails to clearly define “employee.”      Therefore, NCIC argues that the employee

exclusions apply because Vukovic qualifies as a “statutory employee.”



                                            8
      NCIC next argues that even if the Subject Policy’s definition of “employee”

controls, the employee exclusions preclude its duty to defend because Vukovic

qualifies as a “leased worker” under the Subject Policy.

      A.     The Policy’s Definition of “Employee” Controls

      NCIC first argues that the definition of “employee” set forth in the FMCSR

applies to the Policy. That definition “includes a driver of a commercial motor vehicle

(including an independent contractor while in the course of operating a commercial

motor vehicle).” 49 C.F.R. § 390.5 (2018). Therefore, NCIC argues that Vukovic’s

status as an independent contractor falls with the “employee” definition defined by the

FMCSR.

      NCIC reasons that, because it issued the Policy to a federal motor carrier to

comply with the requirements of the FMCSR, the Policy should incorporate the broader

“statutory employee” definition. NCIC also points to the MCS-90 Endorsement as

“additional proof” that the parties intended to comply with the FMCSR. We disagree.

      The policy is clear and unambiguously defines “employee” to include a “leased

worker” but not a “temporary worker.” When defining “leased worker” and “temporary

worker,” the Policy fails to mention or reference a more expansive “statutory employee”

definition. The MCS-90 Endorsement also fails to mention or reference the “statutory

employee” definition and unambiguously asserts that “all terms, conditions, and

limitations in the policy to which the endorsement is attached shall remain in full force



                                            9
and effect.” Accordingly, because the provisions are clear and unambiguous, we find

that the Policy does not incorporate the “statutory employee” definition.

      This conclusion accords with the balance of the persuasive authority on this

issue, and we agree with the rationale adopted by National Continental Insurance

Company v. Singh, 2018 WL 3861549, at *1 (N.D. Ill. 2018). In Singh, the court

evaluated an identical policy and declined to apply the more expansive “statutory

employee” language because it was neither contemplated by the Policy nor the MCS-

90 Endorsement. Id. at *3. When reaching its conclusion, the Singh court first

evaluated Gramercy Insurance Company v. Expeditor’s Express, Inc., 575 F. App’x

607, 608-09 (6th Cir. 2014). In Gramercy, the court rejected the expansive “statutory

employee” language because the policy supplied a definition for “employee,” and

neither the policy nor the MCS-90 Endorsement contemplated the “statutory employee”

definition. Gramercy, 575 F. App’x at 609. The court noted that “the relevant language

of the endorsement – ‘amend[s the contract] to assure compliance’ – does not

incorporate the [statutory] definition of employee into the contract … Nothing in the

language of the endorsement suggests it operates to amend the more generous coverage

in the insurance contract down to the minimum requirements” of the Federal Motor

Carrier Act. Singh, 2018 WL 3861549, at *3 (citing Gramercy, 575 F. App’x at 609).

      The Singh court next evaluated Great West Casualty Company v. National

Casualty Company, 53 F. Supp. 3d 1154, 1185-87 (D.N.D. 2014), aff’d, 807 F.3d 952

(8th Cir. 2015). Like Gramercy, the Great West court “found it significant that the

                                          10
policy already defined ‘employee’ and made ‘no similar attempt’ to incorporate the

‘statutory employee’ definition.” See Singh, 2018 WL 3861549, at *3 (quoting Great

W. Cas. Co., F. Supp. 3d at 1186). The court further noted that adopting the federal

“statutory employee” definition would “upset the expectations of the parties” by having

the “effect of reducing the scope” of coverage. Id. It further noted that the MCS-90

endorsement did not “evince an intent that the federal ‘statutory employee’ definition

be read into the underlying policy,’ but rather ‘expressly states it does not otherwise

modify the underlying policy.’” Id.

      The Singh court also relied on Northland Insurance Company v. Rhodes, 2010

WL 5110107 (D. Colo. 2010). The Rhodes court declined to adopt the “statutory

employee” definition because the policy incorporated a definition of “employee.” Id.

at *7. The court further noted that “the fact that the contract includes such a definition

suggests that, regardless of the overarching purpose of the contract, the parties did not

specifically intend to incorporate the regulatory definition of ‘employee’ into the

policy.” Id.

      Based on these three cases, the Singh court concluded:

        “Thus, the courts in Gramercy, Rhodes, and Great West declined to
        adopt the broader ‘statutory employee’ definition into insurance
        policies where: (1) the policy already defined ‘employee;’ and (2)
        neither the policy itself nor the MCS-90 [E]ndorsement referenced
        incorporation of the statutory definition. Gramercy and Rhodes
        additionally recognized that adopting the ‘statutory employee’
        definition would effectively reduce coverage, and upset the
        expectations of the contracting parties. The circumstances here are the
        same, and the reason set forth in those cases persuades this Court.”

                                           11
Singh, 2018 WL 3861549, at *3.

      This Court agrees with the Singh court’s rationale and declines to apply the

“statutory employee” language.       Therefore, having determined that the Policy’s

definition of “employee” governs, we next evaluate whether Vukovic qualifies as a

“Leased Worker” under the Policy.

      B.     Vukovic And Rancic Are Not “Leased Workers”

      NCIC next articulates that Vukovic and Rancic qualify as “leased workers” under

the Policy. The Policy defines “leased worker” as “a person leased to you by a labor

leasing firm under an agreement between you and the labor leasing firm to perform

duties related in the conduct of your business.” The Policy requires that a leased worker

be someone leased by a “labor leasing firm.” Although the Policy and Parties do not

define what constitutes a “labor leasing firm” – and this Court is unaware of any Illinois

state court ruling interpreting it – the Seventh Circuit in Telamon Corp. v. Charter Oak

Fire Insurance Company defined “labor leasing firm” as a company “in the business of

placing its employees at client companies for varying lengths of time in exchange for a

fee.” 850 F.3d 866, 870 (7th Cir. 2017) (quoting Pac. Emp’rs Ins. Co. v. Wausau Bus.

Ins. Co., 2007 WL 2900452 (M.D. Fla. 2007); see also Scottsdale Ins. Co. v. Torres,

561 F.3d 74, 76, 78 (1st Cir. 2009). “In other words, a ‘labor leasing firm’ is a business

concern that sells another person’s work for a specified time and for a specified fee.”




                                           12
Telamon Corp., 850 F.3d at 870. Accordingly, this Court applies the definition set

forth by the Seventh Circuit.

      MBD Transportation, as the moniker implies, is a trucking company; it is not an

employment agency or staffing firm. There was no testimony to support NCIC’s

assertion that MBD Transportation was in the business of leasing employees out to other

companies like a labor staffing company does.

      The Agreement itself also fails to support NCIC’s interpretation of MBD

Transportation as a labor leasing firm. The Agreement unambiguously identifies MBD

as the “independent contractor,” AAA as the “carrier,” and expressly states that

“[n]either [MBD Transportation] nor its agents are to be considered employees of

[AAA] at any time, for any purpose.”

      The parties also do not dispute that Rancic and Vukovic were independent

contractors to MBD Transportation at the time of Vukovic’s injuries. NCIC itself

repeatedly characterizes them as such, and Keljevic testified that “he cannot fire Rancic

(or Vukovic) because they are independent contractors and not employees.” Christine

Suke, NCIC’s corporate attorney, also acknowledged that “it was determined that

Vukovic and Rancic were independent contractors.” Accordingly, Vukovic and Rancic

are not “leased workers” as defined by the Policy.

      C.     The Exclusions Do Not Apply As a Matter of Law

      As an independent basis to defeat the Underlying Action, NCIC relies on the

“Fellow Employee” and “Employee Indemnification and Employer’s Liability” policy

                                           13
exclusions. The “Fellow Employee” exclusion eliminates from coverage bodily injury

to any “fellow ‘employee’ of the ‘insured’ arising out of and in the course of the fellow

‘employee’s’ employment or while performing duties related to the conduct of your

business.”   The “Employee Indemnification and Employer’s Liability” exclusion

provides that the Policy does not cover bodily injury to an “‘employee’ of the ‘insured’

arising out of and in the course of (1) Employment by the ‘insured’; or (2) Performing

the duties related to the conduct of the ‘insured’s’ business.”

      We find that the exclusions do not apply because neither Vukovic nor Rancic fit

within the Policy’s definition of “employee.” Absent incorporation of the “statutory

employee” definition, the contract is clear and unambiguous on this point. Applying

the Policy as written, and giving the Policy’s provisions in their “plain, ordinary, and

popular meaning,” we find as a matter of law that Rancic and Vukovic are not “leased

workers.” See Wehrle, 719 F.3d at 843. We also find that the Policy did not intend to

include independent contractors. Therefore, the exclusions NCIC relies upon do not

preclude coverage.

      II.    Duty to Indemnify

      The Defendants argue that NCIC has a duty to indemnify all allegations brought

forth by Vukovic in the Underlying Action.         “An insurer’s duty to indemnify is

narrower than its duty to defend its insured.” Outboard Marine Corp. v. Liberty Mut.

Ins. Co., 154 Ill. 2d 90, 127 (1992). “[T]he duty to indemnify is determined once

liability has been affixed.” Nat’l Am. Ins. Co., 796 F.3d at 724.        “[T]he duty to

                                           14
indemnify arises if the insured’s activity and the resulting loss or damage actually fall

within the…policy’s coverage.” Outboard Marine Corp., 154 Ill. 2d at 128 (emphasis

in original).

       A duty to indemnify is not ripe for adjudication “until an insured becomes legally

obligated to pay damages in the Underlying Action.” Weber v. St. Paul Fire & Marine

Ins. Co., 251 Ill. App. 3d 371, 373 (1993). An action “brought to determine the insurer’s

duty to indemnify its insured, brought prior to a determination of the insured’s liability,

is premature since the question to be determined is not ripe before adjudication in the

underlying action.” Id.

       At this juncture, we find this question premature because liability has not yet

been decided in Nikola Vukovic v. Miljan Racic and AAA Freight, Inc., et al., Case No.

2016 L 009810, which appears to still be in case management. Accordingly, the Court

will not rule on the duty to indemnify at this point.

                                    CONCLUSION

       For the aforementioned reasons, the Court grants Defendants’ motion in part and

denies it in part. NCIC’s motion is denied. It is so ordered.



                                          _____________________________________
Dated: 3/25/2019                          Charles P. Kocoras
                                          United States District Judge




                                            15
